The appellee wife filed a motion for the allowance to her of a solicitor's fee, the case being one in divorce. Appellant responded setting forth five grounds for his insistence that the motion be denied. Appellee has paid no attention to this response and has filed no brief in support of her motion, which, in view of appellant's contentions, appellee was under duty to do if she desired to further press her motion. Rule 16 of this Court is as follows: "Every Saturday shall be motion day; and if counsel be not present, and have no brief filed when their motions are regularly called, such motions shall be dismissed; *Page 356 
and no motion once disposed of, or dismissed, shall again be heard."
Motion dismissed.